       Case 2:20-cv-01370-NJB-KWR Document 8 Filed 08/06/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  NEW ORLEANS HAMBURGER & SEAFOOD                                   CIVIL ACTION
  COMPANY
  VERSUS                                                            NO: 20-1370
  STARR SURPLUS LINES INSURANCE                                     SECTION: "G"
  COMPANY



                                    SHOW CAUSE ORDER

       This case was filed May 4, 2020. 1 The defendant was served on May 18, 2020. 2 The

defendant has not made an appearance.

       Accordingly, IT IS ORDERED that the plaintiff show cause on or before August 31,

2020, by written motion or memorandum, as is appropriate, to report the status thereof or show

cause why the defendant should not be dismissed for plaintiff's failure to prosecute.

       Failure to comply with this order may result in dismissal without further notice.

       New Orleans, Louisiana this 6th      day of August 2020.




                                             NANNETTE JOLIVETTE BROWN
                                             CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




1 Rec. Doc. 1
2 Rec. Doc. 6
